 


109 HCON 327 IH: Congratulating President Ellen Johnson-Sirleaf for becoming the first democratically-elected female President of the Republic of Liberia and the first female African head of state.
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 327 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Ms. Eddie Bernice Johnson of Texas (for herself, Mr. Conyers, and Mr. Honda) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Congratulating President Ellen Johnson-Sirleaf for becoming the first democratically-elected female President of the Republic of Liberia and the first female African head of state. 
 
Whereas Ellen Johnson-Sirleaf won the 2005 presidential election in the Republic of Liberia, becoming the first democratically-elected female President of the Republic of Liberia and the first female African head of state; 
Whereas President Ellen Johnson-Sirleaf says she wants to bring motherly sensitivity and emotion to the presidency as a way of healing the wounds of war in Liberia; 
Whereas Mrs. Johnson-Sirleaf was a presidential candidate in the 1997 general election in Liberia in which she came in second in a field of thirteen; 
Whereas prior to that Mrs. Johnson-Sirleaf served for five years as Assistant Administrator and Director of the Regional Bureau for Africa of the United Nations Development Program with the rank of Assistant Secretary General of the United Nations; 
Whereas in a professional life that has spanned over 35 years, Mrs. Johnson-Sirleaf has been the Minister of Finance of Liberia, President of the Liberia Bank for Development and Investment, Vice President of Citicorp, Vice President of the HSBC Equator Bank, Senior Loan Officer of the World Bank, board member and regional representative for West Africa of the Modern Africa Growth and Investment Company (MAGIC), founder and Chief Executive Officer of the Kormah Development Corporation (KODIC), and founder of Measuagoon, a non-profit organization that supports community development and education for girls in Liberia; 
Whereas Mrs. Johnson-Sirleaf is the recipient of several special honors, including the Commander de l’Ordre du Mono of Togo (1996), the Ralph Bunche International Leadership Award of the United States (1995 and 1996), the Franklin D. Roosevelt Freedom of Speech Award of the United States (1988), and the Grand Commander of the Star of African Redemption of Liberia (1980); 
Whereas Mrs. Johnson-Sirleaf was one of seven international eminent persons designated by the Organization of African Unity (OAU) in 1999 to investigate the Rwanda genocide, one of five commission chairs for the Inter-Congolese Dialogue (2002), and one of two international experts selected by the United Nations Development Fund for Women (UNIFEM) to investigate and report (2002) on the effect of conflict on women and women’s roles in peace-building; 
Whereas Mrs. Johnson-Sirleaf served as the initial chairperson (2000–2003) of the Open Society Initiative for West Africa (OSIWA), is a member of the Soros Foundation Network, and is Visiting Professor of Governance at the Ghana Institute of Management and Public Administration (GIMPA); 
Whereas Mrs. Johnson-Sirleaf was recently selected as an independent board member of the Humanitarian Accountability Partnership International (HAP); 
Whereas Liberia, the first independent democratic republic in sub-Saharan Africa, was established in 1847 with the predominance of descendants of freed people of color who had lived in the Americas; 
Whereas the path to Liberia’s nation-building has been a turbulent and uneasy union of people with pervasive distrust, fears, and suspicion; 
Whereas for almost three decades, Liberia has been in the grip of brutal dictatorships or ruthless warlords; 
Whereas Liberia reached its nadir in 1980 when Samuel Doe overthrew the Americo-Liberian regime and introduced a rein of terror; 
Whereas in 1990, Samuel Doe was killed by rebel forces led by Charles Taylor and Prince Johnson, two equally ruthless warlords; 
Whereas Liberia remained lawless until 1997 when Charles Taylor intimidated his compatriots into electing him president, but rather than pursue peace and reconstruction, Taylor instigated coups and civil wars in neighboring states; 
Whereas Charles Taylor sold arms in exchange for diamonds to Sierra Leone rebels who cut off the limbs, ears, and noses of opponents; 
Whereas in 2003, Charles Taylor was forced to resign but was granted refuge in Nigeria in spite of an indictment for war crimes by the United Nations Special Court for Sierra Leone; 
Whereas the forced departure of Charles Taylor from Liberia paved the way for the historic election of Ellen Johnson-Sirleaf; 
Whereas Mrs. Johnson-Sirleaf, with her connections and legitimacy in the world of global finance and capital, stands a better chance of leading Liberia to economic recovery and international demarginalization; 
Whereas the United States has always demonstrated a special responsibility to Liberia because Liberia was established by Americans and enjoyed an unusually close relationship with the United States until the end of the cold war; and 
Whereas the 2005 presidential election in Liberia has been recognized as free, fair, and democratic: Now, therefore, be it 
 
That Congress— 
(1)congratulates President Ellen Johnson-Sirleaf for becoming the first democratically-elected female President of the Republic of Liberia and the first female African head of state; and 
(2)commends the people of Liberia for carrying out Liberia’s first free, fair, and democratic presidential election and encourages them to continue their course toward democracy and free-market economics. 
 
